Citation Nr: 0625704	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness.

2.  Entitlement to an increased rating for the service-
connected low back disability, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the right ankle, currently 
rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected demineralization of the left ankle.

5.  Entitlement to an increased (compensable) rating for the 
service-connected patellar trauma of the left knee.

6.  Entitlement to an increased (compensable) rating for the 
service-connected prepatellar bursitis of the right knee.

7.  Entitlement to an increased (compensable) rating for the 
service-connected status post fracture of the right zygomatic 
arch.

8.  Entitlement to an increased (compensable) rating for the 
service-connected synovial cyst of the middle and little 
fingers of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1981 to September 
1992, including service in the Southwest Asia Theater of 
Operations from December 26, 1990 to 
May 3, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO denied entitlement to increased ratings for 
the veteran's service-connected disabilities, and denied 
entitlement to service connection for an undiagnosed illness.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2005.  A transcript of his testimony is associated with the 
claims file.  At the hearing, the veteran informally 
requested to open claims of service connection for post-
traumatic stress disorder (PTSD) and service connection for a 
hip disorder, claimed as secondary to the service-connected 
disabilities of the back, knees and ankles.  The Board refers 
the matters to the RO for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent 
for the service-connected low back disability and entitlement 
to a compensable rating for the service-connected patellar 
trauma of the left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf era, the veteran has 
not demonstrated the existence of symptomatology of a chronic 
nature that could not be attributed to any known clinical 
diagnosis.

2.  The veteran's service-connected traumatic arthritis of 
the right ankle is manifested by pain, stiffness, 
demineralized bones, and limitation of motion which more 
nearly approximates that of a marked degree; ankylosis of the 
right ankle has never been demonstrated.  

3.  The veteran's service-connected left ankle disability is 
manifested by demineralized bones and subjective complaints 
of pain and stiffness; however, range of motion of the left 
ankle is within normal limits and no functional limitation of 
the left ankle is demonstrated.  

4.  The veteran's service-connected right knee prepatellar 
bursitis is manifested by complaints of pain and stiffness; 
however range of motion of the knee is normal and no 
functional limitation, arthritis, ankylosis or cartilage 
involvement of the right knee is demonstrated.  

5.  The veteran's service-connected status post fracture of 
the right zygomatic arch is manifested by subjective 
complaints of a sore jaw with no functional limitation.

6.  The veteran's service-connected synovial cysts of the 
middle and little fingers of the left hand are not 
disfiguring, deep, unstable, greater than 144 square inches 
in area, or painful on examination, do not cause limited 
motion, and do not result in limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder due to 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria for a rating increase to 20 percent, but no 
higher, for the service-connected post-traumatic arthritis of 
the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 
5010, 5003, 5271 (2005). 

3.  The criteria for a rating increase (compensable) rating 
for the service-connected left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes, 5010, 5003, 5271 (2005). 

4.  The criteria for a rating increase (compensable) rating 
for the service-connected right knee patellar bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5003, 5019, 5260, 
5261, 5257 (2005). 

5.  The criteria for a rating increase (compensable) rating 
for the service-connected status post fracture right 
zygomatic arch have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code, 
5296 (2005); 38 C.F.R. § 4.150 (2005). 

6.  The criteria for a rating increase (compensable) rating 
for the service-connected synovial cysts of the middle and 
little fingers of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.118, Diagnostic Codes, 7800, 7801-7805, 7819 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.

In this case, the veteran's claims for increased ratings and 
service connection for undiagnosed illness were received at 
the RO in September 2002.  The veteran was thereafter 
provided with an initial duty-to-assist letter later that 
month, followed up with a second letter in January 2003, 
prior to the unfavorable rating decision which was issued in 
May 2003.  The RO subsequently sent an additional duty-to-
assist letter to the veteran in October 2003, after receipt 
of the veteran's June 2003 Notice of Disagreement (NOD).  As 
such, the Board finds no defect with the timing of the notice 
letters.  

The notice letters included the type of evidence needed to 
substantiate claims for service connection for undiagnosed 
illness and for increased ratings.  The RO, in the duty-to-
assist letters, also informed the veteran about the 
information and evidence that VA will seek to provide.  The 
letters also informed the veteran about the information and 
evidence he was expected to provide.  The letters also 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain, and that he could sign a statement reporting that he 
had not more evidence to submit if he so chose.  Thus, the 
veteran was, in effect, requested to submit all evidence in 
his possession that pertained to his claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for undiagnosed illness.  Despite the 
inadequate notice provided to the veteran on the issues of 
effective date, and initial rating, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the veteran's claim of service connection for 
undiagnosed illness is being denied, there will be no 
effective date or initial rating assigned, and as such, the 
RO's failure to provide notice in that regard is harmless 
error.  Similarly, as to the rating issues decided below, the 
issue of effective date is moot for those issues denied, and 
for the issue granted, the RO will examine the question of 
the effective date for the grant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements and oral testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts that he developed symptoms of Gulf War 
Illness, after his return from service in the Persian Gulf.  
At his personal hearing before the undersigned, the veteran 
reported a runny nose, skin rash and urinary post-void 
dribbling.  He attributed these symptoms to an undiagnosed 
illness incurred as a result of service in the Persian Gulf.  

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran, who served in Southwest Asia during the 
Gulf War and exhibits objective indications of chronic 
disability, resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, for example, muscle and joint pain and/or fatigue.  
To fulfill the requirement of chronicity, the illness must 
have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. 
§ 3.317 (2005).  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2005).  

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (2005); see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § §  1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for certain chronic diseases may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (noting that evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Initially, the record reflects that the veteran is a Persian 
Gulf veteran, as his personnel records indicate he served in 
Southwest Asia from December 26, 1990 to May 3, 1991 in 
support of Operation Desert Shield/Desert Storm.  See 38 
C.F.R. § 3.317(d) (2005).  The next issue is whether there 
are objective signs of a chronic disability related to the 
veteran's Gulf War service that cannot be attributed to a 
known diagnosis.  See 38 C.F.R. § 3.317(a)-(c) (2005).  

In his claim, received at the RO in September 2002, the 
veteran requested a VA examination for undiagnosed illness 
from being in the Gulf War.  In response, the RO issued a 
duty-to-assist letter to the veteran in January 2003 which 
specifically requested the veteran to provide evidence of a 
chronic disability as well as other evidence (medical and 
non-medical) to support his assertions.  It does not appear 
that the veteran responded to that request.  

At a January 2003 VA examination, the examiner specifically 
examined the veteran's back, knees, ankles and feet, the 
veteran's disabilities for which service connection has 
already been granted, on a direct basis.  During the 
examination of the aforementioned joints, the examiner 
referred to "polyarthralgia" and "joint pain."  Then, the 
doctor concluded that the veteran's osteoarthritis and pes 
planus are the etiologies of his discomfort.  Thus, it would 
appear that the veteran's claim of service connection for an 
undiagnosed illness includes polyarthralgia and/or 
generalized joint pains, although there is no indication of 
such in the record.  

At his personal hearing in February 2005, the veteran 
reported that he began to experience a runny nose after his 
return from the Persian Gulf.  In addition, the veteran also 
reported skin rashes and some post-void urinary dribbling.  
Despite the veteran's assertions that these symptoms are due 
to undiagnosed illness, he has not provided medical evidence 
to support his testimony.  He was asked numerous times to 
provide evidence of chronic symptoms of an undiagnosed 
illness, but he neither replied to the RO's requests, and the 
record does not provide medical evidence showing the 
existence of chronic disability attributable to an 
undiagnosed illness.  For example, a December 2002 VA 
outpatient ambulatory care provider note reveals the 
veteran's complaint of a drip after urination.  The veteran 
also noted that his stream was not as strong and he 
occasionally had to get up to urinate once per night.  The 
impression was probable chronic prostatitis.  Thus, the 
veteran's symptom of post-void dribbing has been medically 
associated with a known diagnosis of prostatitis.  

Additionally, the veteran mentioned the presence of a skin 
rash at an October 1992 VA examination.  At that time, a 
darkish area of skin was noted on the left flank, which 
extended from the posterior area around the side to the 
front.  Since that time, it does not appear that the veteran 
has received treatment for the darkish area described above, 
or for any skin rash, and complaints of skin rash are not 
again noted in the record until the veteran's personal 
hearing in February 2005.  The veteran testified that he 
experienced itching over his whole body when he perspired or 
when it got hot.  Consequently, the Board finds that the 
objective evidence of record does not support the veteran's 
assertions that he suffers from a current undiagnosed 
disability manifested by a chronic skin rash, as no chronic 
skin disorder has been clinically demonstrated.  

Likewise, the veteran testified that his nose began running 
like a faucet after his return from the Persian Gulf; 
however, no chronic disability manifested by a runny nose has 
been clinically demonstrated.  VA's duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  

There is no evidence of record, other than the veteran's 
hearing testimony that he has a current undiagnosed illness 
manifested by runny nose and/or skin rashes, and/or urinary 
incontinence.  As noted above, the veteran's urinary 
dribbling has been attributed to a diagnosis of chronic 
prostatitis and a chronic disability manifested by skin rash 
and/or runny nose has not been clinically demonstrated.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for undiagnosed Gulf War illness.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Right Ankle

The veteran seeks a rating in excess of 10 percent for the 
service-connected right ankle arthritis.  The veteran's 
service-connected traumatic arthritis of the right ankle is 
currently rated pursuant to 38 C.F.R. § 5010-5271.  
Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis of a major joint is rated under the 
criteria for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  For 
the purpose of rating disabilities due to arthritis, the 
ankle is considered a major joint.  See 38 C.F.R. § 4.45 
(2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Limitation of motion of the ankle is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  Moderate 
limitation of motion is assigned a 10 percent rating.  A 
maximum 20 percent rating is assigned for marked limitation 
of motion of the ankle.  Normal range of motion for the ankle 
is 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  See 38 C.F.R. § 4.71, Plate II (2005). 

A rating in excess of 20 percent is assignable for 
disabilities of the ankle only where there is a showing of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).  

In this case, the Board finds that the limitation of motion 
of the veteran's right ankle more nearly approximates that of 
a marked degree.  To support this finding, the Board refers 
to a VA examination of January 2003, at which the veteran 
complained of intermittent episodes of stiffness in the right 
ankle.  The veteran denied weakness, fatigability, or lack of 
endurance; however, the veteran did report daily 
exacerbations of discomfort with normal use, worse when 
climbing stairs.  On examination of the right ankle, 
dorsiflexion was limited to 5 degrees, plantar flexion was 
limited to 30 degrees.  There was no clubbing, no cyanosis 
and no edema.  The examiner concluded that there was 
significant limitation of motion of the right ankle, 
secondary to pain on dorsiflexion and plantar flexion during 
normal use, and made worse by repetitive use.  The examiner 
also referred to October 1992 x-ray studies of the right 
ankle which demonstrated demineralized bones, distally.

Thus, in light of the examiner's observation of 
"significant" limitation of motion of the right ankle with 
normal use, with additional discomfort on repetitive use, and 
with no finding of ankylosis, the Board finds that the 
veteran's overall ankle disability picture more nearly 
approximates that of marked limitation of motion, warranting 
a 20 percent rating, but no higher, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Left Ankle

The veteran also seeks a compensable rating for the service-
connected left ankle disability, manifested by demineralized 
bones.  However, the range of motion of the veteran's left 
ankle is within normal limits, with 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Furthermore, 
the examination report of January 2003 does not indicate that 
the veteran complained of any functional limitation 
associated with the left ankle.  Although there is x-ray 
evidence of demineralization of bone in the left ankle, the 
medical evidence of record does not demonstrate that there is 
any functional loss associated with the demineralization.  

At his personal hearing in February 2005, the veteran 
testified that he had daily pain and swelling in both ankles, 
left worse than right.  

The Board does not doubt the sincerity of the veteran's 
testimony with regard to pain and swelling of the ankle; 
however, the objective medical evidence of record is not 
consistent with the veteran's testimony, and the severity of 
the disability does not rise to the level which would warrant 
a compensable rating.  

In light of the foregoing, the Board finds that the severity 
of the service-connected left ankle disability does not meet 
the criteria for the assignment of a compensable rating under 
any of the orthopedic diagnostic codes.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

Right Knee

The veteran seeks a compensable rating for the service-
connected prepatellar bursitis of the right knee.  

The veteran's service-connected prepatellar bursitis of the 
right knee is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5019-5257.  

Diagnostic Code 5019 is assigned for bursitis, and is to be 
rated based on limitation of motion of the affected part, as 
degenerative arthritis.  As noted above, the criteria 
pertaining to degenerative arthritis under Diagnostic Code 
5003 instruct to rate degenerative arthritis established by 
X-ray findings on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
is warranted if the recurrent subluxation or lateral 
instability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  Importantly, in rating knee disabilities, the 
VA must consider opinions of the General Counsel (VAOPGCPREC 
23-97 and 9-98), in which it was held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability(ies) may be rated separately based 
on limitation of motion and lateral instability and 
subluxation.  Thus, separate ratings under Diagnostic Codes 
5010, in conjunction with 5260 or 5261 as well as 5257 must 
be considered.  

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

At the VA examination in January 2003, the veteran reported 
stiffness in the right knee, with daily discomfort described 
as mostly a dull ache with occasional radiations of sharp 
pains to the distal foot.  The veteran denied paresthesias 
and numbness.  He also denied lack of endurance, 
fatigability, locking, and ipsilateral extremity weakness.  
The veteran denied the use of a knee brace.  Although the 
veteran did complain of pain in the right knee, he indicated 
that such pain did not limit his activities of daily living 
or his employment duties.  

On examination, range of motion of the knees was normal 
bilaterally, with extension of both knees to 140 degrees and 
extension to 0 degrees.  Medial and collateral ligaments were 
stable, bilaterally and there was no varus or valgus 
deformity.  Anterior and posterior cruciate ligaments were 
also stable bilaterally, and McMurray's test was negative.  
X-ray films of both knees were negative.  

At his personal hearing in February 2005, the veteran 
testified that he had swelling of both knees, sharp shooting 
pain into the knee with stiffness, cracking and popping.  The 
veteran also testified that his knees gave out anywhere from 
15 to 20 times per day.  The veteran also reported that he 
used knee braces on both knees.  

Based on the above medical findings, a compensable rating is 
not warranted for the service-connected right knee 
prepatellar trauma.  Although the veteran complained of some 
pain and stiffness in the right knee, examination in January 
2003 demonstrated little, if any, functional limitation of 
the knee, normal range of motion and no evidence of 
arthritis, subluxation, or instability of the right knee.  
Moreover, the examiner indicated in a January 2003 addendum 
that the source of the veteran's knee pain was most likely 
his bilateral pes planus - a non service-connected 
disability.  

In order to warrant a compensable, 10 percent rating under 
Diagnostic Code 5019 and/or 5003, the evidence would have to 
show either non-compensable limitation of motion, or no 
limitation of motion, but with x-ray evidence of joint 
involvement of 2 or more major joints.  In this case, x-rays 
of the right knee are negative, range of motion is normal and 
only 1 major joint is involved; thus, a compensable rating 
based on bursitis and/or arthritis, under diagnostic code 
5019 and/or 5003 for the right knee is not for application.  

Likewise, a compensable rating is not assignable under 
Diagnostic Code 5257 because neither recurrent subluxation 
nor lateral instability is demonstrated.  Additionally, a 
compensable rating under either Diagnostic Code 5260 or 5261 
is not assignable because range of motion of the right knee 
is within normal limits.  

Other diagnostic codes were considered; however, as neither 
ankylosis of the knee nor cartilage impairment has ever been 
demonstrated, a rating under Diagnostic Codes 5256 
(ankylosis), 5258 (dislocated semilunar cartilage), or 5259 
(removal of semilunar cartilage) is not appropriate for the 
right knee.  

Finally, the Board also considered the assignment of a 
compensable rating for the right knee based on additional 
functional limitation due to pain.  However, in this case, 
the veteran has not demonstrated functional limitation due to 
pain, fatigability, weakness, and the like.  Thus, a 
compensable rating on this basis is not warranted.  

In sum, the veteran's subjective complaints of pain, swelling 
and instability of his right knee are not supported by the 
objective evidence of record.  Thus, after a careful review 
of the record, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected prepatellar bursitis of 
the right knee.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  

Right Zygomatic Arch

The veteran seeks a compensable rating for the service-
connected status post fracture of the right zygomatic arch, 
which is currently rated by analogy pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5296.  

The diagnostic criteria for damage to the skull are set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Under these 
criteria, loss of part of the skull, both inner and outer 
tables, with brain hernia, is 80 percent disabling.  Loss of 
part of the skull, both inner and outer tables, without brain 
hernia, when involving an area larger than the size of a 50- 
cent piece or 1.140 in² (square inches), or 7.355 cm² (square 
centimeters), is 50 percent disabling.  Loss of part of the 
skull, both inner and outer tables, when involving an 
intermediate area in size smaller than a 50-cent piece but 
larger than a 25-cent piece is 30 percent disabling.  Loss of 
part of the skull, both inner and outer tables, when 
involving an area smaller than the size of a 25-cent piece or 
0.716 in² (4.619 cm²), is 10 percent disabling.  In addition, 
intracranial complications are rated separately.  

Historically, the veteran sustained a fracture to the 
zygomatic arch (cheek) on the right side while playing 
football in 1984.  At that time, the veteran underwent open 
reduction and internal fixation.  Subsequent x-rays from 1992 
revealed normal bony structures on lateral view of the skull.  
A 1992 computerized tomography (CT) scan of the head was 
normal.  At examination, in January 2003, the veteran denied 
any locking of the temporomandibular joints, claudication 
symptoms, ear discomfort, speech impediments, shortness of 
breath, stridor and/or wheezing.  On examination of the 
veteran, there was no crepitus over the temporomandibular 
joint, and full excursion was noted on opening the mouth 
without any tenderness nor limitations.  In conclusion, the 
examiner indicated that the veteran had no limitations to his 
jaw motion and no symptoms of any claudication or any 
respiratory and/or speech impediments.  The veteran had no 
overall functional activity limitations, no weakness, no 
fatigability or incoordination with regard to his status post 
zygomatic fracture.  

Based on the above examination report findings, the Board 
finds that the veteran's service-connected status post right 
zygomatic fracture is asymptomatic, or at the very least, 
minimally symptomatic, and it is not associated with any 
functional limitation to a compensable degree.  Thus, a 
compensable rating for this disability is not warranted under 
any diagnostic code.  

In this regard, the Board also considered the application of 
rating criteria under 38 C.F.R. § 4.150 (2005) which pertains 
to dental and oral conditions, such as loss of mandible, and 
limited motion of the temporomandibular articulation, for 
example.  However, as noted above, a compensable rating under 
any code is not for application because the medical evidence 
of record shows that the service-connected status post right 
zygomatic arch fracture is essentially asymptomatic.  

Finally, at his personal hearing in February 2005, the 
veteran testified that he had headaches associated with the 
service-connected status post zygomatic arch fracture.  The 
veteran's assertions relating his headaches to the service-
connected status post zygomatic arch fracture is not 
supported by the evidence of record.  No medical expert has 
associated the veteran's complaints of headaches with the 
service-connected status post zygomatic arch fracture.  As 
noted above, the veteran is competent to testify as to 
symptoms; however, he is not competent to express an 
authoritiative opinion on the issue of causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected status post fracture of the right zygomatic arch.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2005).  

Synovial Cysts

The veteran seeks a compensable rating for the service-
connected synovial cysts of the middle and little fingers of 
the left hand.  

At the outset, the Board notes the regulations pertaining to 
skin disabilities were revised effective August 2002.  
However, in this case, the veteran's claim for increase was 
received at the RO in September 2002; thus, the veteran's 
service-connected synovial cysts will be evaluated under the 
revised rating criteria.  

The cysts are rated by analogy to benign skin neoplasms, 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2005).  That 
code instructs to rate as disfigurement of the head, face or 
neck under Diagnostic Code 7800; or as scars under Diagnostic 
Codes 7801 (scars other than head, face, or neck that are 
deep or cause limited motion), 7802 (scars other than head, 
face, or neck, that are superficial and that do not cause 
limited motion), 7803 (superficial, unstable scars), 7804 
(superficial scars that are painful on examination) or 7805 
(other scars rated as impairment of function).  

At VA examination in January 2003, the veteran denied any 
pain nor limitations in his range of motion and reported no 
compromise to his overall functional activities.  On 
examination, there were two freely movable 2 mm in diameter 
nodules on the palmar surface of the proximal fifth phalanx 
and on the medial aspect of the third digit of the left hand, 
with no limitation of motion, no pain, weakness, fatigability 
or incoordination on normal use or with repetitive tasks 
utilizing the left hand.

As the January 2003 examination notes that the cysts were 
visible only on the left hand, a rating under Diagnostic Code 
7800, which rates impairment resulting from scars causing 
disfigurement of the head, face, or neck, does not apply.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).   

Based on the January 2003 VA examination, there is no 
evidence that the veteran's synovial cysts are deep, cause 
limitation of motion, or are unstable.  Therefore, Diagnostic 
Codes 7801 and 7803 are inapplicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803 (2005).  

The VA examination also noted that the veteran's cysts were 
not painful to palpation, so a compensable (10 percent 
minimum and maximum) rating under Diagnostic Code 7804 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).

During the veteran's VA examination, the cysts measured 2 mm 
in diameter.  The total measured area of the skin covered by 
the cysts, was not noted to be greater than 144 square 
inches, the criteria necessary for the assignment of a 
minimum (and maximum) 10 percent rating under Diagnostic Code 
7802.  Accordingly, a compensable (10 percent minimum and 
maximum) rating under Diagnostic Code 7802 for scars other 
than the head, face or neck that are superficial and that do 
not cause limited motion, is not assignable.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2005).

Finally, as the left hand (the affected part) was not shown 
to be limited in function on examination, a compensable 
rating for limitation of function of the left hand is not 
warranted.  

At his personal hearing in February 2005, the veteran 
testified that his hand swelled up with discoloration in the 
middle and little finger when squeezed.  The veteran related 
that symptomatology to his service-connected cysts; however, 
he testified that he had not reported that to any physician, 
and the competent evidence of record does not support this 
assertion.  As noted above, the veteran is competent to 
testify as to symptoms; however, he is not competent to 
express an authoritiative opinion on the issue of causation, 
such as whether the cysts cause the symptoms of hand swelling 
with discoloration.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected synovial cysts of the middle and fifth finger of 
the left hand.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  

ORDER

Service connection for an undiagnosed illness is denied.  

An increased rating to 20 percent, but not higher, for the 
service-connected traumatic arthritis of the right ankle is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased (compensable) rating for the service-connected 
left ankle demineralization of bones is denied.  

An increased (compensable) rating for the service-connected 
patellar bursitis of the right knee is denied.  

An increased (compensable) rating for the service-connected 
status post fracture of the left zygomatic arch is denied.  

An increased (compensable) rating for the service-connected 
synovial cysts of the middle and little fingers of the left 
hand is denied.  


REMAND

The veteran seeks increased ratings for the service-connected 
low back disorder, currently rated as 20 percent disabling; 
and for the service-connected left knee patellar trauma, 
currently rated as noncompensable.  

Low Back

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice that the criteria were amended, and he was provided 
the revised rating criteria pertaining to intervertebral disc 
syndrome; however, the veteran was never provided with the 
revised General Formula for Diseases and Injuries of the 
Spine.  In other words, the veteran was informed that the 
criteria for rating disabilities of the spine were revised, 
but the veteran was never provided with any document, such as 
a rating decision or statement of the case, or supplemental 
statement of the case that actually listed the General Rating 
Formula for Diseases and injuries of the Spine.  Thus, the 
Board may not proceed with a decision on the merits of the 
veteran's claim, with regard to the issue of an increased 
rating for the service-connected low back disability, without 
possible prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Furthermore, an addendum to the most recent VA examination of 
January 2003 refers to a computerized axial tomography (CAT) 
scan showing degenerative disc disease at L4-L5 and L5-S1 
with associated minimal disc bulging, and the veteran 
testified at his personal hearing in February 2005 that he 
had pain, numbness and tingling down his back, legs, and into 
his feet.  Additionally, the veteran testified that he was 
recently treated by VA for his back pain; however, it does 
not appear that any recent VA treatment records have been 
associated with the claims file.  In light of these more 
recent complaints, and the likely existence of additional VA 
records showing treatment for the veteran's low back 
disability, VA should re-examine the veteran's back to 
determine the current nature, extent, and severity of the 
service-connected back disability, including, but not limited 
to, how often, if at all, the veteran suffers from 
incapacitating episodes of low back pain, and whether there 
is neurological involvement.  

Left Knee

At his February 2005 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was waiting 
for the VA Medical Center to schedule him for a left knee 
arthroscopic procedure.  In light of the veteran's testimony, 
and the possibility that the nature, extent and/or severity 
of the veteran's service-connected left knee patellar trauma 
my have been altered by recent arthroscopic or other knee 
surgery, the Board finds the current record inadequate for 
rating purposes.  Additionally, the veteran's testimony 
raises the possibility that additional VA medical records 
exist with regard to the left knee which have not yet been 
associated with the claims file.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds that all the veteran's VA 
treatment records, particularly any left knee surgical 
records should be obtained and associated with the claims 
file.  Once all the records are associated with the claims 
file, the veteran's left knee should be re-examined to 
determine the current nature, extent and severity of the 
service-connected right knee patellar trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's pertinent 
medical records from the Phoenix VA 
Medical Center which have not been 
previously secured.  All VA treatment 
records regarding the veteran's left knee 
and or low back, not previously secured, 
should be obtained.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  After completion of #1 above, 
schedule the veteran for a VA examination 
to determine the degree of orthopedic and 
neurological impairment due to his 
service-connected lumbar spine disability 
and left knee disability.  The claims 
folder must be made available to the 
examiner for review and all necessary 
diagnostic studies must be accomplished.  
The examiner is asked to describe the 
following: 

a).  The range of motion of the lumbar 
spine and left knee, expressed in 
degrees, and whether there is any 
functional loss due to pain, and, if 
feasible, to express the degree of 
functional loss due to pain, including 
during flare-ups or with repetitive 
movement, in terms of additional loss in 
the range of motion.  

b).  Any lateral instability or 
subluxation of the left knee.  

c).  Any arthritic changes of the left 
knee joint and or the lumbar spine.  

d).  Any neurological abnormality and 
whether there is evidence of mild or more 
than mild neurological impairment.

e).  Regarding the low back, the 
frequency and length of any 
incapacitating episodes the veteran may 
have had.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

3.  After the above has been completed, 
adjudicate the claim.  If the benefit 
sought is denied, furnish the veteran a 
supplemental statement of the case 
containing the revised criteria under the 
General Rating Formula for Diseases and 
Injuries of the Spine.  After allowing an 
appropriate time for the veteran to 
reply, return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


